Title: To George Washington from Benjamin Tallmadge, 20 January 1783
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Greenfield Jany 20th 1783
                        
                        At the earnest Sollicitation of Mr Banks, of this place, I have been prevailed on to write Your Excellency
                            respecting his Son Thos Banks, who deserted from the Regt about six Weeks ago, joined Col. Thompson’s Corps, &
                            this morning returned & delivered himself up to me at this place. I am not willing to become an Advocate for a
                            Person guilty of so heineous a Crime, but this much would observe that when he left us the Officer concluded, from his
                            former good Character, that he had been lead away by some other who deserted at the same time. As a Soldier he has
                            generally behaved himself well in the Regt, & if Your Excellency should suppose him a Proper Subject of Pardon,
                            without injuring Service, I cannot but hope his future good Conduct will justify the measure.
                        His Father has proposed to me to procure a Substitute for him, who has served three Years in the Army with
                            reputation. I have given him no promise to either request, but have refered him to Your Excellency for Directions,
                            & shall hold the Soldier in Custody until Your Excellency’s Pleasure is known.
                        Yesterday one of the Enemies Gallies took a Vessel close under our Shoar, upon which I immediately threw
                            about forty Men on board two fast sailing Vessels & some boats with a View to board her. They Pursued her
                            & had almost come up with her, when She cut loose her two boats, & under Cover of a thick fog, which very
                            suddenly came up, She made her Escape. I was the more anxious to Capture this Gally, as She has for some time been the
                            only cruizing Vessel in the Sound, and a Principal Protector of Trade. Our boats at the same time fell in with and took
                            some People from this Shoar, who had been to Long Island on the trading Plan, and were returning with Goods—I shall thank
                            your Excellency for an order of Condemnation against the two boats taken from the Enemy, that the avails may be divided
                            among the Captors.
                        I had the honor to write Your Excellency on the 4th inst. inclosing other Letters, which I hope come safe to
                            hand.
                        Since the arrival of the Charlestown Garrison I have recd no Intelligence of Consequence from N. York—I have
                            the Honor to be, With great Regard, Sir, Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge
                        
                        
                            P.S. 11 oClock A.M. Since writing the foregoing I have recd the enclosed Letter of Intelligence.
                            B.T.
                        
                     Enclosure
                                                
                            
                                Sir
                                Palmers Hill Jany 18th 1783
                            
                            I returned Last Evening from New York There is nothing of Consequence that I can Communicate to you, but
                                Every thing that has come to my Knowledge I will Relate to you as Follows—I saw a Private Letter from London to New
                                York by which I am Assur’d that the Committee from the different Powers Setting at France, have declar’d and Treat
                                with the American Embassadors as an Independant Power, and that there Will be a Peace within Six Months from this
                                date.There is at Present not one ship of the Line in New York. 2 fifty gun ships; & 23 Frigates There are 157
                                Transports, The Transports are all drawn up in the different harbours of Long Island.
                            Adjacent to New York, Viz. The Wallabough Harbour, Newtown Creek & Halletts Cove, The Ships of
                                War all drawn in to the docks at the Citty, Occasioned by the great Quantities of Ice which is now in the Water—The
                                Charles Town Garrison has Arrivd Some Time Since, the Hessian & American Cores; no British Except Such Small
                                detachments as Belonged to Regiments in New York.
                            All The Officers that Were Absent from the American Cores on the Recruiting Service were on the fifth of
                                this Instant Ordered to Join their Respictive Regiments with Orders to the American Officers in General not to Enlist
                                another Man Except at their Own Expence. When the Garrison of Charles Town Left that Place Such of
                                the Loyalists as would go to Hallifax or Augustune were Provid’d with Provision Cloathing & other Necessaries
                                together with their Passages Free at Goverments Expence but such as would Come to New York had no Assistance but Came
                                at their Own Expence The Engineer Department belonging to his Majesties Service in New York are most all of Them
                                Discharged.
                            No Alteration in the Cantonements of the Army Except the Troops that Came from Charles Town being
                                Stationed in New York & on Long Island. I am Yours &c.
                            
                                New York
                            
                            
                                P.S. You Should have heard from me before this but my health Would not permit as I have had a Very
                                    Ill Turn.
                            
                        
                        
                    